Citation Nr: 9904385	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  96-12 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a left hip 
disorder.  

3.  Entitlement to service connection for a right hip 
disorder.  

4.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from October 1960 
to October 1963.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO), 
and it was remanded in March 1998 for the purpose of 
permitting the appellant to appear at a Travel Board hearing.  
The record shows that he failed to report for his scheduled 
hearing in December 1998.  


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between the 
appellant's current disc disease in the lumbosacral spine and 
an inservice disease or injury, or his service-connected left 
knee disability.  

2.  There is no competent evidence of a nexus between the 
appellant's current degenerative joint disease of the left 
hip and an inservice disease or injury, or his service-
connected left knee disability.  

3.  The appellant's degenerative joint disease of the right 
hip is shown to have been initially manifested many years 
after service and is not shown to be etiologically or 
causally related to his service-connected left knee 
disability.  

4.  The appellant's degenerative joint disease of the right 
knee is shown to have been initially manifested many years 
after service and is not shown to be etiologically or 
causally related to his service-connected left knee 
disability.  

CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
service connection for a back disorder.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303(d), 3.310(a) (1998).  

2.  The appellant has not submitted a well-grounded claim for 
service connection for a left hip disorder.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303(d), 3.307, 3.309, 3.310(a) (1998).  

3.  Degenerative joint disease of the right hip was not 
incurred in or aggravated by peacetime service, nor may it be 
presumed to have been so incurred, and it is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303(d), 3.307, 3.309, 3.310(a) 
(1998).  

4.  Degenerative joint disease of the right knee was not 
incurred in or aggravated by peacetime service, nor may it be 
presumed to have been so incurred, and it is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303(d), 3.307, 3.309, 3.310(a) 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
military service.  38 U.S.C.A. § 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

I.  Back and Left Hip Disorders

The appellant asserts that he has disabilities in his back 
and left hip which have developed as a result of his service-
connected left knee disability because he was forced to 
ambulate with an altered gait in order to take some weight 
bearing off the left leg.  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet App 
439 (1995), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 
(1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  
Moreover, to establish a well-grounded claim for service 
connection for a disorder on a secondary basis, the veteran 
must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

The Board has carefully reviewed the evidence of record to 
determine if there are well-grounded claims for service 
connection for a back disorder and a left hip disorder.  
While the first element required to show a well-grounded 
claim is met because the medical evidence shows that that the 
appellant has back disability, a bulging disc at L5-S1, and 
has degenerative joint disease in the left hip, the other 
elements for a well-grounded claim are not met.  The second 
element of Caluza is not met because the service medical 
records do not show the presence of a back disability or a 
left hip disability.  The third element of Caluza and the 
second element of Jones are also not satisfied because the 
appellant fails to show the required nexus between the 
current disabilities in his back and left hip and any injury 
or disease in service, or a service-connected disability. In 
fact, the VA physician who performed an August 1994 
orthopedic examination stated in October 1994 that the 
appellant's back pain was probably unrelated to his service-
connected left knee disability.  In conclusion, there is no 
medical evidence establishing a link between the bulging disc 
at L5-S1 and the arthritis in the left hip and the 
appellant's active military service or service connected 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Franko v. Brown, 4 Vet. App. 502, 505 (1993). 

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements and testimony regarding his back and left hip 
disabilities, the record does not show that he is a medical 
professional, with the training and expertise to provide 
clinical findings regarding any etiological relationship of 
either of those disabilities to service or to a service-
connected disability.  Consequently, his lay statements, 
while credible with regard to his subjective complaints and 
history, are not competent evidence for the purpose of 
showing a nexus between current complaints and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claims for service connection for a back 
disorder and a left hip disorder are plausible or otherwise 
well grounded.  Therefore, they must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claims, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in 
November 1995.  Unlike the situation in Robinette, he has not 
put VA on notice of the existence of any specific evidence 
that, if submitted, could make this claim well grounded.  

II.  Right Knee and Right Hip Disorders

The appellant's claims for service connection for right hip 
and right knee disorders are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
claims which are plausible because there is evidence that he 
has degenerative joint disease in both joints, and a VA 
physician has stated that the disability in each joint could 
be related to the appellant's service-connected left knee 
disability.  The United States Court of Veterans Appeals 
(Court) has held that a medical opinion need not be expressed 
in terms of certainty in order to serve as the basis for a 
well-grounded claim (Lathan v. Brown, 7 Vet.App. 359, 366 
(1995)), and it indicated in Molloy v. Brown, 9 Vet.App. 513, 
516 (1996) that the use of the word "could" does not render 
a medical opinion without any probative value.  All relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The appellant argues that he has right knee and right hip 
disabilities that are due to the altered gait that was caused 
by his service-connected left knee disability.   The evidence 
shows that degenerative joint disease was diagnosed in both 
knees and both hips at VA orthopedic examinations conducted 
in July 1994 and August 1994, and the examiner from the 
August 1994 examination indicated in his October 1994 
statement that he felt that the appellant's inflammatory 
joint pain in the right knee and right hip "could be" due 
to additional stress placed on the right lower extremity from 
an effort to decrease weight bearing on the left knee in the 
past.  

As the medical evidence presented in this case shows that 
right hip and right knee disabilities (degenerative joint 
disease) were initially manifested many years after the 
appellant's separation from service, the Board finds that 
service connection is not warranted for right hip and right 
knee disorders on either a direct basis or a presumptive 
basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.303(d), 3.307, 3.309.  

Although the VA physician indicated in his October 1994 
statement that the inflammatory joint pain in the appellant's 
right hip and right knee "could be" due to stress placed on 
the right lower extremity from an effort to decrease weight 
bearing on the left knee in the past, the Board does not find 
that this statement provides sufficient evidence to warrant 
allowance of the claims for service connection for the right 
hip and right knee disorders.  The Board notes that a 
September 1995 medical statement from Walter I. Choung, M.D., 
from the Nature Coast Orthopaedics, reported that the 
appellant had sustained an injury to his right buttocks area 
on November 30, 1992, as a result of being struck by a 
forklift at work, and that in attempting to avoid further 
injury he had twisted to the right, causing injury to his 
right knee, for which arthroscopic surgery was subsequently 
performed in 1993.  The Board notes that this medical 
evidence of injury to the right hip and right knee areas in 
November 1992 was not known to the VA physician at the time 
of his October 1994 statement because Dr. Choung's medical 
statement was not received by VA until February 1996, and the 
appellant had failed to report the injury at VA orthopedic 
examinations in July and August 1994.  

The Board finds that the VA physician's opinion that the 
appellant's right hip and right knee inflammatory joint pain 
"could be" related to his left knee disability fails to 
provide a sufficiently probative link between the disorders 
and is outweighed by other evidence that shows that he 
sustained an injury to the right hip and right knee as a 
result of the forklift injury in November 1992, which 
required right knee surgery in 1993.  Notwithstanding the 
appellant's testimony at a July 1996 regional office hearing, 
the Board concludes that the preponderance of the evidence is 
against his claims that he has right hip and right knee 
disorders that are etiologically related to his service-
connected left knee disorder.  Therefore, secondary service 
connection is not warranted for right hip and right knee 
disorders.  


ORDER

The claims for service connection for a back disorder and a 
left hip disorder are denied.  

Service connection is denied for a right hip disorder and a 
right knee disorder.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



- 7 -


